                                     Case 17-21240-LMI            Doc 92         Filed 07/15/21       Page 1 of 3
                              UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                          www.flsb.uscourts.gov
                                              CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                           Original Plan
                                                                 Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                        ■   FIFTH                                Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Mario Godefoy                                 JOINT DEBTOR: Giselda Godefoy                        CASE NO.: 17-21240-LMI
SS#: xxx-xx- 3502                                        SS#: xxx-xx-3504
I.          NOTICES
            To Debtors:        Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                               and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                               Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                               filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:      Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                               be reduced, modified or eliminated.
            To All Parties:    The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                               box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                  Included         ■   Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                  Included         ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section IX                                                                   Included         ■   Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $1,821.30           for months   1    to 44 ;

                   2.   $2,306.70           for months 45 to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                             NONE      PRO BONO
        Total Fees:            $4,700.00           Total Paid:            $2,025.00           Balance Due:           $2,675.00
        Payable             $55.97          /month (Months 1      to 44 )
        Payable             $13.27          /month (Months 45 to 60 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        Safe Harbor: $4,500.00 Attorney's Fees + $150.00 Costs = $4,650.00

        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS                          NONE
            A. SECURED CLAIMS:                 NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: Nationstar Mortgage / DBA Mr. Cooper [POC#4]
              Address: POB 619063                        Arrearage/ Payoff on Petition Date   $27,184.21
                       Dallas, TX 75261
                                                         Arrears Payment (Cure)                        $420.34       /month (Months    1   to 44 )

         Last 4 Digits of                                Arrears Payment (Cure)                        $543.07       /month (Months 45     to 60 )
         Account No.:                9462                Regular Payment (Maintain)                   $1,234.10      /month (Months    1   to 44 )


LF-31 (rev. 06/04/21)                                                   Page 1 of 3
                                      Case 17-21240-LMI                  Doc 92       Filed 07/15/21           Page 2 of 3
                                                                          Debtor(s): Mario Godefoy, Giselda Godefoy              Case number: 17-21240-LMI
                                                              Regular Payment (Maintain)                       $1,443.04      /month (Months 45    to 60 )

        Other:

         ■   Real Property                                                          Check one below for Real Property:
                 ■ Principal   Residence                                             ■     Escrow is included in the regular payments
                    Other Real Property                                                    The debtor(s) will pay     taxes       insurance directly
         Address of Collateral:
         15616 SW 62 Terrace, Miami, FL 33193

             Personal Property/Vehicle
         Description of Collateral:
             B. VALUATION OF COLLATERAL:                       ■     NONE
             C. LIEN AVOIDANCE              ■    NONE
             D. SURRENDER OF COLLATERAL:                         ■    NONE
             E. DIRECT PAYMENTS                  ■   NONE
IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]                                  ■   NONE
V.           TREATMENT OF UNSECURED NONPRIORITY CREDITORS                                              NONE
               A. Pay            $0.47          /month (Months       1    to 44 )
                    Pay         $76.65          /month (Months 45         to 60 )
                    Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.         If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                  ■    NONE
VI.          STUDENT LOAN PROGRAM                    ■   NONE
VII.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES                                      ■   NONE
VIII.        INCOME TAX RETURNS AND REFUNDS:                             NONE
                    ■   The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
                        annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
                        Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
                        provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
                        increases by more than 3% over the previous year’s income. [Miami cases]
IX.          NON-STANDARD PLAN PROVISIONS                      ■     NONE




LF-31 (rev. 06/04/21)                                                        Page 2 of 3
                                 Case 17-21240-LMI               Doc 92        Filed 07/15/21      Page 3 of 3
                                                                   Debtor(s): Mario Godefoy, Giselda Godefoy          Case number: 17-21240-LMI


                        PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                        Debtor                                                                 Joint Debtor
  Mario Godefoy                                           Date                  Giselda Godefoy                                     Date



  /s/ Robert Sanchez, Esq.                   July 15, 2021
    Attorney with permission to sign on                 Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 06/04/21)                                                 Page 3 of 3
